      Case 2:19-cv-00561-WJ-KRS Document 100 Filed 04/06/21 Page 1 of 22




                               UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO
                              _____________________________________

RAYMOND TREJO,

                 Plaintiff,

v.                                                                          No. 2:19-cv-00561-WJ-KRS

THE DEMING PUBLIC SCHOOLS; THE
BOARD OF EDUCATION; DEMING PUBLIC
SCHOOLS BOARD MEMBERS: BAYNE
ANDERSON, MATT ROBINSON, RON
WOLFE, WILLIAM RUIZ AND SOPHIA
CRUZ; and DEMING PUBLIC SCHOOLS
SUPERINTENDENT ARSENIO ROMERO,

                 Defendants.

MEMORANDUM OPINION AND ORDER GRANTING DEFENDANTS’ MOTION FOR
                    SUMMARY JUDGMENT

        THIS MATTER comes before the Court upon Defendants’ Motion for Summary Judgment

and Memorandum in Support, filed October 2, 2020 (Doc. 78) (the “Motion”). The Court finds

that the Motion is well-taken and is therefore GRANTED.

                                               Background

I.      Factual1

        In 2015, Plaintiff Raymond Trejo became Assistant Superintendent of the Deming Public

Schools (“DPS”) under Superintendent Dr. Dan Lere. In October of 2015, Trejo learned about

issues with Deming High School’s finances, including missing deposits for student fees. Trejo

brought the suspicious financial issues to Dr. Lere and they began to investigate the irregularities.


1
         This factual background section is based on the uncontroverted portions of the Motion’s “Undisputed
Material Facts” (“Def. UMF”), Doc. 78 at 2–12, and the Response Brief’s Material Undisputed Facts (“Pl. MUF”),
Doc. 86 at 3–9. Uncontroverted material facts are deemed admitted pursuant to the Local Rules. See D.N.M.LR-CIV
56; see also Fed. R. Civ. P. 56(e). The Court will not insert specific citations in this section.

                                                      1
       Case 2:19-cv-00561-WJ-KRS Document 100 Filed 04/06/21 Page 2 of 22




In February of 2016, Trejo became aware that a local charity did not receive a fund-raising check

in the amount it had expected from Deming High School. The DPS administration eventually

concluded that the Head Secretary Bea Armendariz was likely embezzling funds. According to Dr.

Lere, Trejo was very proactive in this investigation and 75 to 80% of the delay in completing the

investigation was due to the finance department. Dr. Lere even informed the Board of Education

(the “Board”) that Trejo was doing an admirable job investigating the alleged embezzlement.

        In August of 2016, Trejo reported his findings to local authorities and the Office of the

State Auditor (“OSA”). Trejo did not make the report earlier because he did not know it was

required. After OSA was notified, the Jaramillo Accounting Group (“JAG”) was hired to conduct

a special audit, as required by state law. Trejo and Dr. Lere were never interviewed by JAG during

this audit. JAG issued a report (the “Report”), in which it found that over a four-year period,

approximately $130,000 to $145,000 in funds from Deming High School were unaccounted for.

The Report attributed some of the loss to DPS’s weak internal controls and failure of school

administration to take timely action.2 Trejo disagrees with the Report’s assignment of

responsibility, and he believes that he acted in a timely manner. Trejo contends that the Report

incorrectly identifies him as someone who oversees finances.

        At the end of the 2016–2017 school year, Dr. Lere retired3 and DPS hired Dr. Arsenio

Romero to replace him as Superintendent. Dr. Romero started his employment with DPS on June

1, 2017, while JAG was still conducting its special audit. Dr. Romero began to reorganize the DPS

leadership structure, and on June 29, 2017, Dr. Romero notified Trejo that he was eliminating the


2
          The Report found the Assistant Superintendent (Trejo), the Deming High School Principal, the Business
Manager, and the CFO knew about the missing deposits and failed to take timely personnel action or report the illegal
activity. Moreover, the Report found that contrary to JAG’s instructions to Trejo and the former CFO to properly
preserve all relevant documents, “certain receipt books and other documents were removed from the DHS office and
reportedly shredded before [JAG’s] fieldwork began.” Def. UMF ¶ 20.
3
        The Business Manager and the CFO also retired at approximately the same time as Dr. Lere. Def. UMF ¶ 25.

                                                         2
      Case 2:19-cv-00561-WJ-KRS Document 100 Filed 04/06/21 Page 3 of 22




Assistant Superintendent position and that Trejo would take over as Director of Maintenance, a

position with the same salary level.

       After receiving a draft of the Report in October of 2017, Dr. Romero decided to place Trejo

on administrative leave with pay. On December 5, 2017, Dr. Romero placed Trejo on

administrative leave and informed Trejo that DPS would be investigating possible misconduct

based on the Report’s allegations. Ultimately, this promised investigation never went beyond Dr.

Romero reviewing and reflecting on the Report. Dr. Romero did not interview any individuals,

including Trejo, or conduct further investigation as to the contents of the Report.

        On April 24, 2018, Dr. Romero notified Trejo that he would remain on administrative

leave with pay through the expiration of his contract term on June 30, 2018, and that his contract

would not be renewed for the 2018–2019 school year. During his leave, Trejo was paid his full

salary and received all of his benefits for the duration of his contract.

II.    Procedural

       On May 7, 2018, Trejo filed a complaint with the Department of Education Office for Civil

Rights (“OCR”) alleging DPS discriminated against him on the basis of age and race. The OCR

stated in a letter dated August 13, 2018 that it had referred Trejo’s complaint to the Equal

Employment Opportunities Commission (“EEOC”) and closed its case.

       On June 18, 2019, Trejo filed this lawsuit against DPS, the Board, individual Board

members, and the Superintendent, Dr. Romero. See Doc. 1. In his Amended Complaint, Trejo

alleges that Defendants violated his due process rights, discriminated against him based on his

national origin and age, created a hostile work environment based on his national origin, retaliated

against him for whistleblowing activities, and violated his right to privacy. Doc. 4.




                                                  3
      Case 2:19-cv-00561-WJ-KRS Document 100 Filed 04/06/21 Page 4 of 22




       This Motion requests that the Court grant Defendants summary judgment on all ten causes

of action contained in the Amended Complaint. Briefing on the Motion was completed on

December 7, 2020. Doc. 93. On January 12, 2021, the Court ordered Plaintiff’s counsel to submit

a supplemental brief, which was filed on February 25, 2021. Docs. 95 & 98. Defendants voluntarily

responded to the supplemental brief on March 3, 2021. Doc. 99.

                                         Legal Standard

       Summary judgment is appropriate if the moving party demonstrates that “no genuine

dispute” exists about “any material fact” and that it is “entitled to a judgment as a matter of law.”

Fed. R. Civ. P. 56; see also Russillo v. Scarborough, 935 F.2d 1167, 1170 (10th Cir. 1991). The

moving party bears “both the initial burden of production on a motion for summary judgment and

the burden of establishing that summary judgment is appropriate as a matter of law.” Kannady v.

City of Kiowa, 590 F.3d 1161, 1169 (10th Cir. 2010) (citing Trainor v. Apollo Metal Specialties,

Inc., 318 F.3d 976, 979 (10th Cir. 2002)). The moving party may carry its initial burden either by

producing affirmative evidence negating an essential element of the nonmoving party’s claim, or

by showing that the nonmoving party does not have enough evidence to carry its burden of

persuasion at trial. Trainor, 318 F.3d at 979. In opposing summary judgment, the nonmoving party

cannot rest on mere allegations but “must bring forward specific facts showing a genuine issue for

trial as to those dispositive matters for which [he or she] carries the burden of proof.” Kannady,

590 F.3d at 1169 (internal quotation marks omitted). In reviewing a motion for summary judgment,

the court must “examine the factual record and draw reasonable inferences therefrom in the light

most favorable to the nonmoving party.” Brammer-Hoelter v. Twin Peaks Charter Academy, 602

F.3d 1175, 1184 (10th Cir. 2010) (citation and internal quotation marks omitted). Its function at




                                                 4
        Case 2:19-cv-00561-WJ-KRS Document 100 Filed 04/06/21 Page 5 of 22




this stage “is not . . . to weigh the evidence and determine the truth of the matter, but to determine

whether there is a genuine issue for trial.” Anderson v. Liberty Lobby, 477 U.S. 242, 249 (1986).

                                             Discussion

   I.       Preliminary Issues

   A. The Parties’ Evidentiary Objections

         The Federal Rules of Civil Procedure require that material cited to support or dispute a fact

be presented in a form that would be admissible in evidence. Fed. R. Civ. P. 56(c). Trejo objects

to Defendants’ use of the Report, which Trejo characterizes as “inadmissible hearsay.” Doc. 86 at

2. This objection is overruled. Defendants do not proffer the JAG Report for its objective truth,

but rather to show the effect its contents had on Dr. Romero when he made the relevant

employment decisions. Such a use does not constitute hearsay. See Faulkner v. Super Valu Stores,

3 F.3d 1419, 1434–35 (10th Cir. 1993) (holding that statements offered to establish employer's

state of mind when making its hiring decisions were not offered for the truth of the matter asserted

and were not, therefore, hearsay).

         Defendants object to Trejo’s use of hearsay throughout his Response Brief. The Court

sustains this objection as to Pl. MUF ¶ I, as Trejo lacks any foundation or personal knowledge to

testify about an unnamed District Attorney’s opinion of the Report. Defendants further argue that

Trejo’s use of his own deposition is self-serving. As other federal courts have noted, the term

“self-serving” must not be used to denigrate perfectly admissible evidence through which a party

tries to present its side of the story at summary judgment. Hill v. Tangherlini, 724 F.3d 965, 967

(7th Cir. 2013). The Court will consider Trejo’s deposition testimony in ruling on the Motion.




                                                  5
      Case 2:19-cv-00561-WJ-KRS Document 100 Filed 04/06/21 Page 6 of 22




   B. Issues with Plaintiff’s Response Brief

       Defendants’ Reply Brief contends that Trejo, through his Response Brief, abandoned

several of his claims by failing to challenge the Motion’s arguments as to these claims. Defendants

further argue that Trejo should not be allowed to use his Response Brief to assert new factual bases

of liability for his Due Process Claim and Right to Privacy Claim.

       First, the Court concludes Trejo did not abandon any of his claims, as it does not recognize

“default” summary judgments. Before the burden shifts to the nonmoving party to demonstrate a

genuine issue, the moving party must meet its initial responsibility of demonstrating that no

genuine issue of material fact exists and that it is entitled to summary judgment as a matter of law.

Murray v. City of Tahlequah, Okl., 312 F.3d 1196, 1200 (10th Cir. 2002) (citing Celotex Corp. v.

Catrett, 477 U.S. 317 (1986)). Trejo’s burden arises only upon the Court finding that Defendants’

request for summary judgment on a claim is properly supported as required by Fed. R. Civ. P.

56(c). Id. (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 160–61(1970)).

       Second, as Defendants correctly point out, two factual bases asserted in the Response Brief

are markedly different from those found in the Amended Complaint. On the Due Process Claim,

the Amended Complaint alleges that Defendants falsely accused Trejo of negligence and mounted

an “unlawful campaign to harass, punish, and terminate” Trejo, ultimately leading to a deprivation

of Trejo’s constitutionally protected property interest in his continued employment with DPS. Doc.

4 ¶¶ 56–64. The Response Brief fails to discuss Trejo’s property interest in continued employment,

and instead asserts that the accusation of negligence deprived Trejo of a constitutionally protected

liberty interest by damaging his reputation and standing in the community. Doc. 86 at 10–12.

Because the Amended Complaint alleges that certain accusations and a “campaign” violated




                                                 6
       Case 2:19-cv-00561-WJ-KRS Document 100 Filed 04/06/21 Page 7 of 22




Trejo’s due process rights, the Court will consider the Response Brief’s argument that these facts

could also create liability under a deprivation of liberty interest theory.

         In contrast, with regards to the Right to Privacy Claim there is a greater disparity between

what is alleged in the Amended Complaint and what is argued in the Response Brief. The Amended

Complaint alleges that “[B]eginning on December 4, 2017, and continuing up to the present,

Defendants have invaded Plaintiff’s right to privacy and solitude by, without Plaintiff’s consent,

amongst other things, providing an un-redacted copy of [the Report] to the local newspaper for

general publication.” Doc. 4 ¶ 138. The Response Brief does not discuss media coverage of the

Report. Rather it puts forth a wholly new factual basis for liability on this claim. Now, Trejo claims

that his right to privacy was violated because Defendants discussed “potential disciplinary matters

against Plaintiff with two community members and a JAG employee without Plaintiff’s consent

or knowledge, while he was still employed with DPS.” Doc. 86 at 12. If Plaintiff’s counsel wanted

to move forward on these facts, the appropriate action would have been to seek permission to

further amend the complaint to reflect this theory of liability. More importantly, the Response

Brief leaves undisputed the Motion’s statement of material fact asserting “[Trejo’s] Right to

Privacy claim is based solely on the fact that the JAG Report was released”. Def. UMF ¶ 43; see

also D.N.M.LR-CIV 56(b) (“All material facts set forth in the Memorandum will be deemed

undisputed unless specifically controverted.”). As such, the Court will not consider the Response

Brief’s argument on the alleged disclosure of disciplinary information.

    C. Plaintiff’s Exhaustion of Administrative Remedies
         Defendants submit that Trejo’s Title VII4 and New Mexico Human Rights Act
(“NMHRA”) claims should be dismissed due to his failure to exhaust administrative remedies


4
          Defendants do no argue that Trejo failed to exhaust administrative remedies as to his ADEA claim. An ADEA
plaintiff generally needs to have filed a charge with the EEOC but does not need a right-to-sue letter to file a lawsuit
in court. See EEOC, “Filing a Lawsuit,” https://www.eeoc.gov/filing-lawsuit (last visited Mar. 4, 2021).

                                                           7
       Case 2:19-cv-00561-WJ-KRS Document 100 Filed 04/06/21 Page 8 of 22




prior to bringing suit. The Court finds this argument is not well-taken as to the Title VII claims.
However, the Court finds the argument is well-taken as to the NMHRA claims.
        In order to bring a claim under either Title VII or the NMHRA, a plaintiff must have first

gone through certain agency procedures and exhausted his or her administrative remedies. See

Foster v. Ruhrpumpen, Inc., 365 F.3d 1191, 1194 (10th Cir. 2004) (“A plaintiff normally may not

bring a Title VII action based upon claims that were not part of a timely-filed EEOC charge for

which the plaintiff has received a right-to-sue-letter.”); Mitchell-Carr v. McLendon, 1999-NMSC-

025, ¶ 17, 980 P.2d 65, 70 (“[F]ull compliance with NMHRA grievance procedures [is] a

prerequisite to filing [an NMHRA] claim in district court.”) (internal quotation omitted).

        Here, Defendants argue that the Title VII claims should be dismissed because Trejo (1) did

not file an EEOC charge and (2) he has not produced EEOC right to sue letter. Doc. 78 at 20–22.

In the Tenth Circuit, failure to exhaust EEOC remedies is an affirmative defense rather that a

jurisdictional bar. See Lincoln v. BNSF Ry. Co., 900 F.3d 1166, 1185 (10th Cir. 2018). Here, the

OCR’s letter to Trejo states that the agency received his complaint on May 7, 2018, and that, “[t]he

date your correspondence was received by the OCR will also be deemed the date it was received

by the EEOC.” Doc. 78-9 at 1. The OCR’s action comports with the relevant regulations. See 29

C.F.R. § 1691.5(c). Although Trejo does not know whether the OCR actually filed a claim with

the EEOC, the Court will assume that a proper EEOC charge was filed on May 7, 2018.5 Trejo

initiated the instant lawsuit on June 18, 2019, which is 407 days after his EEOC filing date.

        The Court finds that it is appropriate to hear Trejo’s federal statutory claims at this point.

See EEOC v. W.H. Braum, Inc., 347 F.3d 1192, 1200 (the EEOC generally has exclusive



5
         Plaintiff’s Supplemental Brief submits that Trejo’s complaint was filed on April 30, 2018, the date he filed
his complaint with the OCR. Doc. 98 at 2. Since the OCR letter plainly states that “[t]he date your correspondence
was received by the OCR [May 7, 2018] will also be deemed the date it was received by the EEOC” the Court will
consider May 7, 2018 as the EEOC filing date.

                                                         8
      Case 2:19-cv-00561-WJ-KRS Document 100 Filed 04/06/21 Page 9 of 22




jurisdiction over a claim during the 180 days following the filing of a charge by an aggrieved

individual) (citing EEOC v. Waffle House, Inc., 534 U.S. 279, 291 (2002)). The law clearly states

that the EEOC’s failure to issue a right-to-sue letter will not defeat the claimant’s statutory right

to sue in the district court. See W.H. Braum, Inc., 347 F.3d at 1200–01 (“. . .a Title VII claimant is

not charged with the commission's failure to perform its statutory duties.”) (quoting Perdue v. Roy

Stone Transfer Corp., 690 F.2d 1091, 1093 (4th Cir.1982)). Accordingly, the Court will not

dismiss the Title VII claims due to failure to exhaust.

       In contrast, Trejo’s NMHRA claims present the Court with a different administrative

process and a new set of hurdles. New Mexico courts still hold that failure to exhaust

administrative remedies constitutes a jurisdictional bar to claims brought under the NMHRA.

Mitchell-Carr, 1999-NMSC-025, ¶ 20, 980 P.2d 65, 71. The EEOC has established a work-sharing

agreement with the New Mexico Human Rights Bureau (the “NMHRB”) under which the EEOC

is an agent of the NMHRB for purposes of filing charges of discrimination pursuant to the

NMHRA. See Sabella v. Manor Care, Inc., 1996-NMSC-014, ¶ 12, 915 P.2d 901, 904. Each

agency is then required to forward to the other all charges of employment discrimination within

forty-eight hours. Id. Hence, the Court will assume that Trejo’s charge of discrimination was filed

with the NMHRB in May of 2018. However, the Court may not end its inquiry at this point. New

Mexico law imposes a second requirement: a plaintiff must receive an order of nondetermination

from the NMHRB. See Mitchell-Carr, 1999-NMSC-025, ¶ 17, 980 P.2d at 70 (“The district court

must dismiss an NMHRA claim if the prerequisite of obtaining an order from the [Bureau] and

appealing that order within thirty days are not satisfied.”). Under New Mexico law, EEOC right-

to-sue letters are not treated as orders of nondetermination. Mitchell-Carr, 1999-NMSC-025, ¶ 18,

980 P.2d at 71. It follows that the Court’s waiver of the federal right-to-sue letter requirement



                                                  9
     Case 2:19-cv-00561-WJ-KRS Document 100 Filed 04/06/21 Page 10 of 22




under W.H. Braum would not extend to Trejo’s failure to produce an order of nondetermination

from the NMHRB. The NMHRA contemplates that 180 days after the NMHRB’s receipt of the

complaint the complainant can receive an order of nondetermination upon request. See N.M.S.A.

§ 28-1-10(D). Trejo could have cured his exhaustion deficiency by making a request, but he failed

to do so. Under these circumstances, the Court must dismiss the NMHRA claims (Counts 4, 5, 6,

and 7) because it lacks the jurisdiction to hear them.

   II.      Defendants’ Motion for Summary Judgment

   A. Count 1: Due Process Claim

         The Fourteenth Amendment states: “No State shall ... deprive any person of life, liberty or

property, without due process of law.” U.S. Const. amend. XIV. The Due Process Clause

encompasses two distinct forms of protection: (i) procedural due process, which requires a state to

employ fair procedures when depriving a person of a protected interest; and (ii) substantive due

process, which guarantees that a state cannot deprive a person of a protected interest for certain

reasons. See County of Sacramento v. Lewis, 523 U.S. 833, 845–46 (1998). Defendants contend

that Trejo cannot claim either form of protection because he has not asserted a protected interest.

See Chavez–Rodriguez v. City of Santa Fe, 2008 WL 5992271, at *6 (D.N.M. Oct. 9, 2008) (“[A]

person must have a protected interest in either life, liberty, or property.”).

         Public employees, such as Trejo, can assert a property interest in their employment if they

have a “legitimate claim of entitlement” to continued employment. See Board of Regents v. Roth,

408 U.S. 564, 577 (1972). What constitutes a “legitimate claim of entitlement” is defined by

statute, ordinance, contract, implied contract and rules and understandings developed by state

officials. See Hulen v. Yates, 322 F.3d 1229, 1240 (10th Cir. 2003) (per curiam).




                                                  10
     Case 2:19-cv-00561-WJ-KRS Document 100 Filed 04/06/21 Page 11 of 22




        Trejo’s contract with DPS entitles him to employment through June 30, 2018. Def. UMF

¶ 33. Trejo admits that he was paid through the contract term and received all benefits he was

entitled to. Def. UMF ¶ 37. Further, under New Mexico statute, Trejo cannot construe his contract

with DPS as a promise of continued employment. See N.M.S.A. § 22-10A-21(E). Under these

circumstances, it is clear that no legitimate claim of entitlement to continued employment exists.

        Turning to the liberty interest claim, the Response Brief asserts that Trejo suffered damage

to his reputation and standing in the community when Dr. Romero’s termination letter to him

accused him of misconduct and negligent omissions. Doc. 86 at 11–12. This letter has not been

produced by either party, but the record is sufficiently clear that the alleged accusations neither

damaged Trejo’s reputation nor barred him from seeking other employment. See Sullivan v. Stark,

808 F.2d 737, 739 (10th Cir. 1987) (concluding that letter asserting that plaintiff was terminated

due to negligence or dereliction of duty did not implicate a liberty interest in reputation). The Due

Process Clause is concerned only with the type of stigma that “seriously damages an individual’s

ability to take advantage of other employment opportunities.” Weathers v. W. Yuma Cty. Sch. Dist.

R-J-1, 530 F.2d 1335, 1339 (10th Cir. 1976); see also Lashbrook v. Oerkfitz, 65 F.3d 1339, 1348

(7th Cir. 1995) (“Liberty is not infringed by a label of incompetence or a failure to meet a specific

level of management skills, which would only affect one's professional life and force one down a

few notches in the professional hierarchy.”) (quotations and citations omitted). Moreover, Trejo

fails to present evidence, or even argue, that these accusations were published by some form of

“public pronouncement.” See Six v. Henry, 42 F.3d 582, 585 (10th Cir. 1994) (finding that because

the statements at issue were not made in any public pronouncement, statements made to other

governmental office personnel fell short of publication). The undisputed facts show that Trejo has

not asserted a protected liberty interest.



                                                 11
      Case 2:19-cv-00561-WJ-KRS Document 100 Filed 04/06/21 Page 12 of 22




         Accordingly, because the Court finds that Trejo has not asserted a viable constitutionally

protected interest, the Court concludes that Defendants are entitled to summary judgement on

Count 1.

    B. Counts 2 & 8: National Origin Discrimination and Age Discrimination Claims

         Trejo alleges that DPS transferred him to the Director of Maintenance position and

subsequently placed him on administrative leave and declined to renew his contract due to his age

and national origin (Latino). Since discrete discriminatory acts are not actionable if time-barred,

even when they are related to acts alleged in timely filed charges, the Court will not consider

Trejo’s June 29, 2017 transition to Director of Maintenance, as it occurred prior to the 300-day

filing window found in both Title VII and the ADEA. See Nat'l R.R. Passenger Corp. v. Morgan,

536 U.S. 101, 113 (2002); Kaster v. Safeco Ins. Co. of Am., 212 F. Supp. 2d 1264, 1268–69 (D.

Kan. 2002), aff'd, 82 F. App’x 28 (10th Cir. 2003).

         Under both Title VII and the ADEA, a plaintiff bears the ultimate burden of proving his

employer intentionally discriminated against him. Riser v. QEP Energy, 776 F.3d 1191, 1199 (10th

Cir. 2015). A plaintiff can prove intentional discrimination through either direct evidence or

circumstantial evidence that creates an inference of intentional discrimination. Id. Trejo does not

provide any direct evidence of discrimination,6 so he must engage the three-step burden-shifting

framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Under the

McDonnell Douglas framework, a plaintiff first must establish a prima facie case of national origin

or age discrimination. A prima facie case generally requires a plaintiff to show, by a preponderance




6
         It is undisputed that Dr. Lere heard a former DPS board member, John Sweetzer, make a racist comment at
a local restaurant. Pl. MUF ¶ AA. However, the Court cannot consider this comment as direct evidence of
discrimination because it is too attenuated from Trejo’s claim. Dr. Lere does not provide the date of this incident and
Trejo does not allege that Sweetzer was involved with the Defendants during the relevant time period. See Lere Depo.
28:9–22.

                                                         12
     Case 2:19-cv-00561-WJ-KRS Document 100 Filed 04/06/21 Page 13 of 22




of the evidence, that: (1) he is a member of a protected class; (2) he suffered an adverse

employment action; and (3) the challenged action occurred under circumstances giving rise to an

inference of discrimination. Bennett v. Windstream Comm’n, Inc., 792 F.3d 1261, 1266 (10th Cir.

2015). Once the plaintiff has established his prima facie case, the burden of production shifts to

the defendant to articulate a legitimate, nondiscriminatory reason for its actions. Id. (internal

citations omitted). Then, the burden of production shifts again to the plaintiff to show that the

defendant’s explanation was merely pretextual. Id. The plaintiff may establish pretext by showing

“such weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in the

employer's proffered legitimate reasons for its action that a reasonable factfinder could rationally

find them unworthy of credence and hence infer that the employer did not act for the asserted

non-discriminatory reasons.” Id. (quoting Jones v. Okla. City Pub. Sch., 617 F.3d 1273, 1280 (10th

Cir. 2010)).

       Here, Trejo has not established a prima facie case for either claim. Defendants do not

dispute that Trejo is a member of the relevant protected categories or that he suffered an adverse

employment action. The only inquiry for the Court is whether the Motion establishes that no

rational jury could conclude that the circumstances surrounding the adverse action give rise to an

inference of discrimination. Typically, a plaintiff may establish an inference of discrimination

through (1) “actions or remarks made by decisionmakers that could be viewed as reflecting a

discriminatory animus,” (2) “preferential treatment given to employees outside the protected

class,” (3) “a pattern of recommending the plaintiff for positions for which she is not qualified [or

over-qualified],” and (4) a “failure to surface plaintiff's name for positions for which she is

well-qualified.” Lincoln, 900 F.3d at 1193 (quoting Plotke v. White, 405 F.3d 1092, 1101 (10th

Cir. 2005)).



                                                 13
     Case 2:19-cv-00561-WJ-KRS Document 100 Filed 04/06/21 Page 14 of 22




       Trejo uses the testimony of Dr. Lere to support the inference element on his national origin

discrimination claim. Dr. Lere states on the record that he believes Trejo was forced out of DPS

due to his Latino heritage. Dr. Lere believes the Board was biased against Trejo because they never

questioned the work performance of Trejo’s predecessor, a white woman. Pl. MUF ¶ PP. One

Board member, Bayne Anderson, particularly concerned Dr. Lere. On one occasion, Anderson told

Dr. Lere to get rid of Trejo by telling Dr. Lere “I think it’s time for Ray to leave the district.” Pl.

MUF ¶ Y. Overall, Dr. Lere “sensed a pattern” that Anderson was more critical of Latino

employees and Dr. Lere “thought it was curious” that Anderson only pointed out deficiencies in

Trejo, who was the only Latino administrator at the central office. Pl. MUF ¶ Z. Additionally, the

individual who replaced Trejo as the Director of Maintenance, George Wertz, is Caucasian. Pl.

MUF ¶ G. As support for his age discrimination claim, Trejo submits that Mr. Wertz is younger

than him. Id.

       This evidence does not establish an inference of discrimination by a preponderance of the

evidence. The record establishes that Board members, including Anderson, have no authority to

make personnel decisions and that Dr. Romero was the sole decisionmaker. Def. UMF ¶¶ 30, 36.

Therefore, the Board and its individual members cannot be considered “decision makers,” nor can

they give preferential treatment to employees outside of a protected class. Trejo does not allege

that Dr. Romero, the sole decisionmaker, exhibited any actions or remarks that could be viewed as

reflecting animus or that Dr. Romero was in any way influenced by the Board or its members.

Apart from Wentz replacing him, Trejo does not identify any further evidence of age

discrimination. Pl. Depo. 111:10-25.

       Trejo argues that preferential treatment was given to employees outside of his alleged

protective categories, but he fails to produce sufficient evidence of this treatment. Trejo does not



                                                  14
     Case 2:19-cv-00561-WJ-KRS Document 100 Filed 04/06/21 Page 15 of 22




recall younger DPS employees in similar circumstances to him being treated differently. Pl. Depo.

112:1-3. More striking is DPS’s handling of Janean Garney, the former Demining High School

Principal. Of those identified in the JAG Report as responsible for the embezzlement scheme, only

Trejo and Garney were still employed by DPS when Dr. Romero made the relevant personnel

decisions. Def. UMF ¶ 38. Dr. Romero also placed Garney on administrative leave and declined

to renew her contract despite Garney’s status as a Caucasian woman who is more than ten years

younger than Trejo. Def. UMF ¶¶ 38–40.

       Although his burden of production at the prima facie stage is “not onerous,” Texas Dep't

of Cmty. Affs. v. Burdine, 450 U.S. 248, 253, (1981), Trejo does not provide a factual basis that

would support an inference of discrimination. Moreover, even if Trejo could establish a prima

facie case of national origin or age discrimination, DPS has articulated a legitimate

non-discriminatory reason for Dr. Romero’s decision to place Trejo on administrative leave and

not renew his contract. Dr. Romero states that he based his employment decision on the Report’s

finding that Trejo was partially responsible for the lack of controls and delays that allowed the

Head Secretary’s embezzlement scheme to continue. Def. UMF ¶ 35.

       Trejo has not put forth sufficient evidence that this explanation is merely pretextual. The

Response Brief implicitly argues pretext by establishing that Dr. Romero’s predecessor, Dr. Lere,

believed Trejo was an exemplary member of the DPS administration who thoroughly investigated

the alleged embezzlement. Pl. MUF ¶¶ CC-OO, SS. Although all facts must be construed in a light

most favorable to Trejo, in evaluating pretext the Court must consider the facts as they appeared

to the decisionmaker. Bennett, 792 F.3d at 1268 (citing Riggs v. AirTran Airways, Inc., 497 F.3d

1108, 1119 (10th Cir. 2007)). The Court will not second-guess an employer’s business judgment

or inquire whether the employer’s decisions were wise or fair. Id. (internal citations and quotations



                                                 15
     Case 2:19-cv-00561-WJ-KRS Document 100 Filed 04/06/21 Page 16 of 22




omitted). The Supreme Court has advised that, in determining whether evidence of pretext can

permit an inference of discrimination and avoid summary judgment, relevant factors include “the

strength of the plaintiff's prima facie case, the probative value of the proof that the employer's

explanation is false, and any other evidence that supports the employer's case and that properly

may be considered.” Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S. 133, 148–49 (2000).

Here, Trejo has not established a prima facie case, Dr. Lere’s opinion of Trejo is of modest

probative value, and the timeline and other evidence proffered by Defendants strongly establishes

that the relevant decisions were based on legitimate, non-discriminatory considerations.

Accordingly, the Court concludes that Defendants are entitled to summary judgment on Counts 2

and 8.

   C. Count 3: Hostile Work Environment Claim

         The Amended Complaint alleges that DPS created a hostile work environment in which

Trejo was subject to harassment because of his national origin. Doc. 4 ¶¶ 70–80. Although Title

VII does not explicitly mention hostile work environment, a victim of a racially hostile work

environment may nevertheless bring a cause of action under Title VII. Ford v. West, 222 F.3d 767,

775 (10th Cir. 2000) (citing Meritor Savings Bank, FSB v. Vinson, 477 U.S. 57, 66 (1986)). To

survive summary judgment on this claim “a plaintiff must show that a rational jury could find that

the workplace is permeated with discriminatory intimidation, ridicule, and insult, that is

sufficiently severe or pervasive to alter the conditions of the victim’s employment and create an

abusive working environment.” Sandoval v. Boulder Reg’l Communs. Ctr., 388 F.3d 1312, 1326–

27 (10th Cir. 2004). A plaintiff bringing a Title VII hostile work environment claim is not barred

by the statute’s timeliness limitations provided that an act contributing to the claim occurred within

the filing period. See Morgan, 536 U.S. at 117–18 (2002).



                                                 16
     Case 2:19-cv-00561-WJ-KRS Document 100 Filed 04/06/21 Page 17 of 22




       The Amended Complaint shows only conclusory allegations that DPS’s agents and

employees, namely Bayne Anderson, Matt Robinson, and Dr. Romero, used verbal and written

conduct to harass Trejo. The factual basis for this claim is further developed by Trejo’s deposition,

which reveals that Trejo believes that he was subject to a hostile work environment on June 9,

2017, at a special Board meeting where the Board discussed whether the Assistant Superintendent

position should be eliminated. Def. UMF ¶¶ 56, 58. Trejo admits that no one present at the meeting

said anything about his race or national origin. Def. ¶ UMF 57. In reviewing the record, the Court

cannot find any showing of discriminatory intimidation, ridicule, or insult, and Trejo does not use

his Response Brief to argue against the Motion as to this claim. The Court finds no genuine issue

of material fact here: Trejo’s allegations do not in any way demonstrate that his workplace was

permeated with discriminatory intimidation, ridicule, or insult. Accordingly, the Court grants

Defendants summary judgment on Count 3. Alternatively, the Court could base its ruling on the

claim being time-barred. Trejo does not attempt to link the June 9, 2017 conduct, which would be

time-barred if examined independently, to allegations of hostile conduct that occurred within the

filing period. See Morgan, 536 U.S. at 117–18.

    D. Count 9: Retaliation in Violation of the New Mexico Whistleblower Protection Act

       Trejo’s NMWPA claim is based exclusively on his reporting of the Head Secretary’s

alleged embezzlement of funds at Deming High School. Def. UMF ¶ 66. A NMWPA plaintiff

must prove “(i) he engaged in a protected disclosure [or action];7 (ii) the employer took an adverse



7
       Under the NMWPA, a protected disclosure occurs when an employee:

       A. communicates to the public employer or a third party information about an action or a failure to act that
          the public employee believes in good faith constitutes an unlawful or improper act;

       B. provides information to, or testifies before, a public body as part of an investigation, hearing or inquiry
          into an unlawful or improper act; or


                                                       17
     Case 2:19-cv-00561-WJ-KRS Document 100 Filed 04/06/21 Page 18 of 22




employment action against him; and (iii) a causal connection exists between the protected

disclosure and the adverse action.” Walton v. New Mexico State Land Office, 113 F. Supp. 3d.

1178, 1199 (D.N.M. 2015).

       Defendants first argue that Trejo’s claim fails as a matter of law because Trejo did not

make a protected disclosure. The Motion cites persuasive authority interpreting Maine’s

Whistleblower Protection Act for the proposition that Trejo’s reporting is not protected by the

NMWPA because it was part of his “assigned job duties,” and, moreover, he was statutorily

obligated to make the report. Doc. 78 at 19. The Court finds that, based on the cases cited and the

plain language of the NMWPA, a jury could infer that Trejo was making a protected disclosure.

He satisfies the first element for summary judgment purposes.

       Defendants’ second argument is more robust. The Motion submits that there is no causal

connection in this case because Dr. Romero did not take adverse action against Trejo because he

reported the embezzlement, but rather the adverse action was taken because Trejo was untimely in

notifying authorities. Specifically, the Report states:

       Former Administration did not inform the Audit Committee, the Board of
       Education, the NM State Auditor’s Office (OSA), or law enforcement timely. It is
       our understanding that the situation was only reported after the former audit firm

       C. objects to or refuses to participate in an activity, policy or practice that constitutes an unlawful or
          improper act.

       N.M. Stat. Ann. § 10–16C–3. The NMWPA defines an unlawful or improper act as follows:

       E. “unlawful or improper act” means a practice, procedure, action or failure to act on the part of a public
       employer that:

               (1) violates a federal law, a federal regulation, a state law, a state administrative rule or a law of
                   any political subdivision of the state;

               (2) constitutes malfeasance in public office; or

               (3) constitutes gross mismanagement, a waste of funds, an abuse of authority or a substantial and
                   specific danger to the public.

       N.M. Stat. Ann. § 10–16C–2(E).

                                                       18
     Case 2:19-cv-00561-WJ-KRS Document 100 Filed 04/06/21 Page 19 of 22




       communicated to the former CFO that this alleged fraud must be reported. [Trejo]
       reported the instance to OSA on August 26, 2016, but was reported to have known
       of material missing deposits since in or around September 2015.

       Def. UMF ¶ 20.

       Trejo disputes the September 2015 date, and instead submits that he did not know of the

missing deposits until October 2015. Pl. MUF ¶ A. This one-month difference does not create a

disputed issue of material fact. Dr. Romero states in his affidavit that he based his decision in part

on the Report’s finding that Trejo was partially responsible for the “delays that allowed for the

embezzlement scheme to continue,” Doc. 78-5 ¶ 15, which would encompass an eleven month

delay in reporting to the same extent as a twelve month delay. Plaintiff’s counsel does not respond

to the Motion’s arguments on this claim. Therefore, the Court is left to inquire whether Defendants

have properly made and supported their summary judgment request pursuant to Fed. R. Civ. P. 56.

       The record shows that Trejo has not satisfied the causation prong. Courts in this District

have stated that a NMWPA plaintiff must show that a protected disclosure was a “contributing

factor” in the unfavorable personnel decision. See Walton, 113 F. Supp. 3d at 1202 (reviewing

Tenth Circuit guidance on the causal connection requirement in the federal Whistleblower

Protection Act) (citing Lockheed Martin Corp. v. Admin. Review Bd., U.S. Dept. of Labor, 717

F.3d at 1129 (10th Cir. 2013)). Here, while Trejo may have made a protected disclosure to

authorities, there is no evidence that he was subject to an adverse employment action because of

his protected disclosure or even that his protected disclosure was a contributing factor to Dr.

Romero’s decision. While the Court should draw all inferences in favor of Trejo, it finds that the

record is devoid of any evidence to support Trejo’s requested inference. See Thomson v. Salt Lake

Cnty., 584 F.3d 1304, 1312 (10th Cir.2009) (stating that “we. . . adopt plaintiff's version of facts,




                                                 19
     Case 2:19-cv-00561-WJ-KRS Document 100 Filed 04/06/21 Page 20 of 22




insofar as it is supported by the record”). Accordingly, the Court concludes that Defendants are

entitled to summary judgment on Count 9.

   E. Count 10: Violation of Right to Privacy

       Trejo’s Right to Privacy claim is based on the allegation that Defendants provided an

un-redacted copy of the Report to the local newspaper for general publication. Doc. 4 ¶ 138. The

Motion submits that the Report is not subject to privacy rights because it is a public document

published on the State Auditor’s website. Doc. 78 at 16; see also Def. UMF ¶ 41.

       “Information is constitutionally protected when a legitimate expectation exists that it will

remain confidential while in the state's possession.” Mangels v. Pena, 789 F.2d 836, 839 (10th Cir.

1986) (citing Nixon v. Administrator of General Services, 433 U.S. 425, 457–58 (1977)). The

legitimacy of an individual's expectations depends, at least in part, upon the intimate or otherwise

personal nature of the material which the state possesses. Id. “It is irrelevant to a constitutional

privacy analysis whether these allegations are true or false,” merely “[t]he disclosed information

itself must warrant constitutional protection.” Stidham v. Peace Officer Standards And Training,

265 F.3d 1144, 1155 (10th Cir. 2001).

       To determine whether certain information is given protection, the Court must consider:

“(1) if the party asserting the right has a legitimate expectation of privacy. . ., (2) if disclosure

serves a compelling state interest, and (3) if disclosure can be made in the least intrusive manner.”

Herren v. Lappegaard, 2018 WL 3999658, at *7 (D. Colo. July 30, 2018), report and

recommendation adopted, No. 18-CV-00209-CMA-KLM, 2018 WL 3996601 (D. Colo. Aug. 20,

2018) (quoting Stidham, 265 F.3d at 1155 (10th Cir. 2001)).

       The Court concludes that Trejo’s claim fails as a matter of law. There is not a sufficient

factual basis for any finding that he has a legitimate expectation of privacy in the Report. The



                                                 20
     Case 2:19-cv-00561-WJ-KRS Document 100 Filed 04/06/21 Page 21 of 22




Motion establishes that the Report is a public document: the OSA released the full, unredacted,

report on its website on November 30, 2017. Def. UMF ¶ 41. Trejo has admitted that he has no

knowledge of Defendants releasing the Report to the media and he even acknowledge that the

media could have retrieved the Report from the OSA website. Def. UMF ¶¶ 44, 45.

       Moreover, the contents of the Report further support a finding that Trejo has no legitimate

expectation of privacy. The Tenth Circuit has held that “[m]ere allegations that an official failed

to abide by state law will not suffice to state a constitutional [privacy] claim. The disclosed

information itself must warrant constitutional protection.” Stidham, 265 F.3d at 1155 (quoting

Nilson v. Layton City, 45 F.3d 369, 372 (10th Cir. 1995)). For such information to warrant

protection, it must be “highly personal or intimate.” Id. The Tenth Circuit does not consider items

analogous to what was issued in the Report, namely reasons for resignation and employee

evaluations, to be “highly personal or intimate.” Id. For example, the Tenth Circuit held that the

Stidham plaintiff, a Utah peace officer, did not have a protected expectation of privacy in the

defendant’s disclosure that he had allegedly raped a young girl and resigned from one of his former

position under threat of termination. Id. 1155–56. Like the information disclosed in Stidham, the

Report castigates Trejo’s on-the-job performance, but it does not give rise to a protected

expectation of privacy.

       Further, the Court also finds that DPS and the OSA’s disclosure of the Report serves a

compelling state interest because it concerns the misuse of public funds. It is well-established that

Trejo’s privacy concerns must give way when balanced against the interest in publishing matters

of public importance. As the United States Supreme Court noted in Bartnicki v. Vopper, “[t]he

right of privacy does not prohibit any publication of matter which is of public or general interest.”

532 U.S. 514, 534 (2001).



                                                 21
     Case 2:19-cv-00561-WJ-KRS Document 100 Filed 04/06/21 Page 22 of 22




       Accordingly, the Court concludes that Defendants are entitled to summary judgment on

Count 10.

                                         Conclusion

       For the reasons discussed in this Memorandum Opinion and Order, the Court hereby

DISMISSES Plaintiff’s NMHRA claims and GRANTS Defendants’ Motion for Summary

Judgement on all remaining claims. A Rule 58 Judgment shall issue separately.

       IT IS SO ORDERED.




                                           ______________________________________
                                           WILLIAM P. JOHNSON
                                           CHIEF UNITED STATES DISTRICT JUDGE




                                              22
